Citation Nr: 1016235	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  08-08 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Whether new and material evidence has been received in order 
to reopen a claim for service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel

INTRODUCTION

The Veteran had active duty service from September 1975 to 
October 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in a Video Conference hearing before 
the undersigned Veterans Law Judge in June 2008.  A 
transcript of that hearing is associated with the claims 
file.

Although it appears the RO may have considered the claim on 
the merits, the Board must find new and material evidence in 
order to establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001).


FINDINGS OF FACT

1.  The May 2006 Board decision, which denied the Veteran's 
claim for service connection for PTSD is final.

2.  The evidence received since that May 2006 Board decision 
is either cumulative or redundant, does not relate to 
unestablished facts necessary to substantiate the claim, and 
fails to raise a reasonable possibility of substantiating the 
claim for service connection for PTSD.




CONCLUSION OF LAW

New and material evidence has not been received, and the 
claim for service connection for PTSD is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.156 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In this case, in an April 2007 letter, the RO provided notice 
to the Veteran regarding what information and evidence was 
needed to substantiate a claim for service connection, to 
include the need for new and material evidence.  The letter 
also advised the Veteran of the information and evidence that 
must be submitted by the Veteran, what information and 
evidence will be obtained by VA.  In addition, the letter 
advised the Veteran of the basis for the prior denial of the 
claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  This 
letter also advised the Veteran of the evidence necessary to 
establish an effective date.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran including service treatment records, post service 
treatment records, records from the Social Security 
Administration (SSA), and hearing testimony.  

In this case, the Veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between the Veteran and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting evidence and 
argument.  Therefore, she was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Moreover, her written statements and testimony reflect 
actual knowledge of what was needed to substantiate her 
claim.  Specifically, she explained in detail why she 
believes the military service caused or aggravated her 
condition.  Any error in the sequence of events or content of 
the notice is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the 
Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any 
such error is harmless and does not prohibit consideration of 
the matter at this time.  See Conway, 353 F.3d at 1374, 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curium) (holding that the "presumption of 
credibility" doctrine continues to be precedent).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

The Board issued a May 2006 decision denying the Veteran's 
claim for service connection for PTSD.  The Chairman of the 
Board did not order reconsideration of that decision, nor was 
the decision appealed to the United States Court of Appeals 
for Veterans Claims (Court).  See 38 U.S.C.A. §§ 7103(a), 
7104, 7252 (West 2002); 38 C.F.R. § 20.1100(a) (2009).Thus, 
the decision is final.  Therefore, new and material evidence 
is needed to reopen the claim.  See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996).

The May 2006 Board decision denied the Veteran's claim for 
service connection for PTSD because the evidence linked the 
Veteran's PTSD with childhood abuse, and failed to link her 
PTSD with her military service.  The evidence considered at 
that time included hearing testimony, written statements from 
the Veteran, SSA records, service treatment records, VA 
medical records and examination reports.

Pertinent evidence submitted by the Veteran since the May 
2006 Board decision includes duplicate copies of some service 
treatment records, a statement from the Veteran accompanying 
her claim to reopen in April 2007, VA treatment records from 
February 2006 to January 2008, a VA general medical 
examination from August 2007, a May 2007 letter from the 
Veteran's VA primary care provider, F.S., a nurse 
practitioner, and a transcript from the Veteran's Video 
Conference hearing in June 2008.  

The Board notes that the 1976 mental examination was already 
of record prior to the May 2006 final denial, and therefore 
is not new evidence.

F.S.'s May 2007 letter, while new, merely indicates that the 
Veteran is currently diagnosed with PTSD due to sexual trauma 
- a fact known and considered in the May 2006 Board denial.  
The VA treatment records, likewise, continue to show 
treatment for PTSD due to childhood abuse, and do not provide 
any additional information that would substantiate an 
unsubstantiated portion of the Veteran's claim.  Nor does the 
general medical examination in August 2007 provide any 
information other than a diagnosis of PTSD, both of which 
were facts of record when the May 2006 Board denial was 
rendered.

The Veteran also reports an incident of sexual trauma by her 
stepfather during leave at Christmas time in 1975.  However, 
this contention was previously of record before the Board in 
March 2006.  In this regard, a May 2002 letter from the Vet 
Center noted the Veteran reporting this event.  In addition, 
a February 2000 outpatient report noted the incident of 
having to share a bed in a hotel room with her stepfather.  
Likewise, an October 2005 letter from a VA physician noted 
the Veteran reporting being molested by her stepfather in 
December 1975.  Thus, this contention is not new.  

The Veteran also reports that she attempted suicide, suffered 
from anorexia, and drank alcohol in service to cope with her 
PTSD.  She also reported that she incited two riots in 
service after the incident in December 1975.  She further 
reports that one of the biggest difficulties was that the 
military called her abuser to verify her contentions of 
abuse, causing her to not seek treatment because they did not 
believe her.  All of these contentions were previously raised 
by the Veteran during the course of her previous claim, to 
include during her January 2003 hearing before the RO and/or 
to medical providers.  As such, this information is not new. 

The Board acknowledges a November 2007 outpatient report 
noted the Veteran had a history of PTSD which was 
"reportedly aggravated" by not being believed by military 
treaters.  However, this statement was clearly based on a 
history provided by the Veteran, which has already been 
considered during the prior adjudication of her claim.  As 
such, this evidence does not constitute competent medical 
evidence and is not new.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (a bare transcription of a lay history is not 
transformed into competent medical evidence merely because 
the transcriber is a medical professional).  

In summary, the evidence submitted since the 2006 Board 
denial is either cumulative or duplicative of evidence 
previously of record, or is not material.  Specifically, the 
new evidence does not establish a link between the Veteran's 
PTSD and her military service.  As such, the evidence does 
not relate to an unestablished fact necessary to substantiate 
the claim and does not raise a reasonable possibility of 
substantiating the claim.  

As new and material evidence has not been submitted, the 
request to reopen the claim is denied.


ORDER

New and material evidence not having been received, the claim 
for service connection for PTSD is not reopened, and the 
appeal is denied.



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


